DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Response to Amendment
This action is in response to the amendment filed 8/13/2021 and the response from which Claims 1-2, 5, 7-8 and 19, are pending of which claims 1 and 19 were amended.  Claims 3-4, 6, 9-18 and 20 are canceled.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' amendments and response filed 8/13/2021.  
Objection to the Specification 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites “. . . an electroactive film comprising:  ferroelectric polymer regions each comprising a first repeating unit, wherein the first repeating unit in each of the ferroelectric polymer regions has a fluoro group or a chloro group directly bonded to silicon (Si) atoms; and dielectric elastomer regions each comprising a second repeating unit that links the first repeating unit in a first ferroelectric polymer region to the first repeating unit in a second ferroelectric polymer region . . .”  
The application as filed describes with reference to the published pending patent application U.S. 2016/0185915, hereinafter “Pub”, at ¶s 0058, 0060, 0067, 0109 and .  
Claim Objections
Claim 1 is objected to because of the following informalities:  the last added paragraph of Claim 1 is difficult to read and the subscripts are unreadable.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112(a)
Claims 1-2, 5, 7-8 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding Claims 1-2, 5, 7-8, 17 and 19, Claim 1 recites “. . . an electroactive film comprising:  ferroelectric polymer regions each comprising a first repeating unit, wherein the first repeating unit in each of the ferroelectric polymer regions has a fluoro group or a chloro group directly bonded to silicon (Si) atoms; and dielectric elastomer regions each comprising a second repeating unit that links the first repeating unit in a first ferroelectric polymer region to the first repeating unit in a second ferroelectric polymer region . . .”
The application as filed describes with reference to the published pending patent application U.S. 2016/0185915, hereinafter “Pub”, at ¶s 0058, 0060, 0067, 0109 and 0120 that the fluoro group or the chloro group bonded to the backbone of the obtained siloxane polymer is present in the repeating unit derived from the backbone of the silicone-based crosslinker, and substituting some hydrogen atoms of Si-H or some hydroxyl groups of Si-OH present in the backbone of the repeating unit derived from the silicone-based crosslinker represented by Chemical Formula 2 with a fluoro group or a chloro group.  Also described In Chemical Formula 3, a represents an example of the repeating unit derived from a siloxane-based crosslinker, and b and c represent examples of the repeating unit derived from a polysiloxane that has terminals substituted with a vinyl group.  As shown in Chemical Formula 3, the siloxane polymer of the present disclosure has a network structure.  There is no description of generic “first repeating unit” for a ferroelectric polymer rather the description is of a repeating unit of the siloxane polymer from the silicon-based crosslinker of formula 1 (as now amended).  Nor is there a description of a generic “second repeating unit” for a dielectric elastomer region.  Rather the description is of a Chemical Formula 3 with b and c representing examples of the repeating unit from a polysiloxane that has terminals substituted with a vinyl group.
In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation even though the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  For the amendments to Claim 1 the afore-indicated descriptions for support do not appear to be a written description of the afore-described claim limitation ‘first repeating unit’ for any generic repeating unit for a ferroelectric polymer region and generic ‘second repeating unit’ for a dielectric elastomer region so that ordinary artisans could predict the operability or recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation for any generic ‘first repeating unit’ and generic ‘second repeating unit’ such as a fluoro or chloro functional silylated polyethers or polyesters or polyurethanes for the former or hydroxyl or alkoxy or thiol terminated polysiloxane reacting with hydroxyl groups as a crosslinker or reacting with a mesogenic group.  Also in accordance with MPEP § 2164.04 I Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitations ‘first repeating unit’ and ‘second repeating unit’ in the application as filed.  
Claims 1-2, 5, 7-8 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for crosslinking polysiloxane of Chemical Formula 1 with silicone-based crosslinker represented by Chemical formula 2 to give siloxane polymer like that of Fig. 2, as amended, the specification does not reasonably provide enablement for obtaining a ferroelectric polymer region from a first repeating unit of any type not associated with the siloxane from a crosslinking polysiloxane of chemical formula 1 with silicon-based crosslinker of chemical formula 2.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to have the invention commensurate in scope with these claims.  
The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 1 claims an electroactive film containing ‘first repeating unit’ for any generic repeating unit for a ferroelectric polymer region and generic ‘second repeating unit’ for a dielectric elastomer region and the electroactive film is a siloxane polymer with polysiloxane from crosslinking a polysiloxane represented by Chemical Formula 1 with a silicon-based crosslinker represented by Chemical Formula 2.  There is no description or disclosure in the specification of what type of a first repeating unit and second repeating unit is with the ferroelectric polymer region and dielectric elastomer regions or that a first repeating unit and second repeating unit is associated with or even unassociated with chemical formula 1 and chemical formula 2       
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990).  Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention.  The test for undue experimentation as to whether or not all compounds within the scope of claim 1, first repeating unit and second repeating unit not associated with polysiloxane of Chemical Formula 1 cross-linked with a silicon-based crosslinker of Chemical Formula 2, can be used as claimed and whether claim 1 meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).  Upon applying this test to claim 1, it is believed that undue experimentation would be required because:  
(i) The quantity of experimentation necessary is great because Claim 1, with an electroactive film comprising ferroelectric polymer regions comprising a first repeating unit having a fluoro group or a chloro group directly bonded to silicon atoms and dielectric elastomer regions comprising a second repeating unit that links the first repeating unit in a first ferroelectric polymer region to the first repeating unit in a second ferroelectric polymer region is associated with Chemical Formula 1 crosslinking through free radical polymerization through vinyl groups of a plurality of Chemical Formula 1 compounds or other reactive groups such as vinyl polymerizable monomers such as silylacrylates or silylvinyl ethers or unsaturated silylepoxies or unsaturated silylurethane including unsaturated oligomers and macro polymers of these or reactions with silyl-containing compounds like organosilanes having functional groups of thiol or alkoxy or hydroxy which liquids or emulsifiable or vaporizable for plasma deposition to derive polysiloxanes.  
(ii) There is no direction or guidance presented for free-radical polymerization or thiol and vinyl reactions or alkoxy and vinyl reactions and/or polycondensation reactions or sol-gel formations of first and second repeating unit.  
(iii) There is an absence of working examples concerning free-radical polymerization or thiol and vinyl reactions or alkoxy and vinyl reactions and/or polycondensation reactions or sol-gel formations for a first and second repeating unit. 
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claim 1.
Claim Rejections - 35 USC § 112(b)
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention; and 2) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01.  
Claim 1 recites “. . . an electroactive film comprising:  ferroelectric polymer regions each comprising a first repeating unit, wherein the first repeating unit in each of the ferroelectric polymer regions has a fluoro group or a chloro group directly bonded to silicon (Si) atoms; and dielectric elastomer regions each comprising a second repeating unit that links the first repeating unit in a first ferroelectric polymer region to the first repeating unit in a second ferroelectric polymer region . . . wherein the electroactive film is a siloxane polymer formed from crosslinking a polysiloxane represented Chemical Formula 1 with a silicon-based crosslinker represented by Chemical Formula 2 . . .”  This recitation is unclear, confusing and indefinite whether the first and second repeating units are part of or different from Chemical Formula 1 or Chemical Formula 2 and whether Chemical Formula 1 or Chemical Formula 2 is part of or different from ferroelectric polymer regions and/or dielectric elastomer regions?  Also the omitted structural cooperative relationships are between first and/or second repeating units and Chemical Formula 1 or Chemical Formula 2 and between ferroelectric polymer regions and dielectric elastomer regions and Chemical Formula 1 or Chemical Formula 2 in the same or different parts of the electroactive film. 
Allowable Subject Matter
Claims 1-2, 5, 7-8, and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and the specification amended to overcome the objections to the specification.  As for the previous rejections under 35 U.S.C. 103 from the previously applied cited prior art references, none of the references alone or in any fair combination teach or suggest electroactive film has a dielectric constant that increases 15% to 54.4% when the electroactive film is uniaxially or biaxially elongated at an elongation rate of 100% to 400% at 60°C to 80°C, as compared to a dielectric constant before the electroactive film is elongated.  
Response to Arguments
Applicant’s arguments filed 8/13/2021 have been considered but are moot in view of the new grounds of rejection set forth above as used to reject the amended claims.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787